*600Statement of the case and opinion of the court, delivered by
Tompkins, Judge.
Curie brought his action against the defendant, Boyn-ton and others, in the circuit court of St. Louis. The summons being served on Boynton, he pleaded that, before making the promissory note sued on, it was agreed 'between the plaintiff and the defendants, to run a horse race' for one thousand dollars; and that the promissory note for five hundred dollars sued on, was to be a forfeiture on the part of the defendants,, if they failed in causing the race to be run on their part, according to agreement.
To -this plea the plaintiff replied, that the defendant failed to cause the race to be run on his part, according to the agreement. To this replication,..the defendant demurred, and his demurrer was overruled; because, probably his plea was considered bad. The defendant filed two other pleas, on which issues of fact were found for the plaintiff. The plea first above mentioned, being to the whole cause of action, the judgment of the circuit court on the issues made on the two other pleas, must abide the decision of this eourt on the demurrer. Nothing is seen in this case to vary it from that of Shropshire against Glascock et al., decided" by this court at the April term of this year, for the second judicial district. In that case, it was decided that the instrument of writing sued on, being made to secure a forfeiture for not causing a horse race to be run, was void: being after argument, still of opinion that the first case was well decided-^-it is my opinion that the judgment of the circuit court ought to be reversed; and the president of the court concurring in that opinion, it is accordingly reversed.